DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on January 7, 2021.  The application has been amended as follows: 
The abstract was replaced entirely with --A pump including a vertically-extending conduit having an intermediate portion extending between lower and upper portions.  The intermediate portion having a cross-sectional area smaller than that of the upper portions.  The pump further comprising a lift arrangement including an array of ports arranged over a length of the lower portion, each port of the array having a terminus at the lower portion and extending horizontally away from the terminus such that the working fluid is directed towards a center of the conduit.  An injector having a terminus at the top of the intermediate portion and extending vertically downwardly such that the working fluid is directed vertically upwardly.  The terminus defined by a cylindrical groove.  An annular chamber surrounding the injector, having a length and communicating with the injector through a row of apertures spaced a distance from the junction of the transition portion and the intermediate portion.--.

In claim 1 line 9, “an array of N2 ports” was changed to --an array containing N2 number of ports--.
In claim 1 line 12, “conduit; and” was changed to --conduit;--.
In claim 1 line 15, “thickness B” was changed to --thickness B; and--.
In claim 1 line 17, “a row of N1 apertures” was changed to --a row containing N1 number of apertures--.
In claim 1 line 18, “diameter C” was changed to --diameter C;--.
In claim 1 line 19, “wherein if B, C, D and E” was changed to --wherein when B, C, D, E and F--.
In claim 1 line 19, “millimeters:” was changed to --millimeters (mm):--.
In claim 1 line 20, “D is between about 25.4mm and 203.2mm” was changed to   --D is substantially between 25.4mm and 203.2mm,--.
In claim 1 line 21, “B≈0.521(D)0.296” was changed to --B is substantially equal to 0.521(D)0.296,--.
In claim 1 line 22, “C≈1.918(D)0.343” was changed to --C is substantially equal to 1.918(D)0.343,--.
In claim 1 line 23, “E≈0.521(D)0.296” was changed to --E is substantially equal to 0.521(D)0.296, and--.
In claim 1 line 24, “F≈0.321D-3.41” was changed to --F is substantially equal to 0.321D-3.41.--.
In claim 4 line 3, in two places “m3/S” was changed to --cubic meters per  second--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: “B” should be added to Figure 1, and the section indicator for L-L needs to be corrected since the L-L section of Figure 2 does not match what is shown in Figure 1 for L-L.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not teach a pump comprising all the limitations of claim 1, but more specifically comprising an array containing N2 number of ports arranged over a length of the lower portion, each port of the array having a diameter E, further having a terminus at the lower portion and extending horizontally away from the terminus such that the working fluid is directed towards a center of the conduit; an injector having a terminus at the top of the intermediate portion and extending vertically downwardly such that the working fluid is directed vertically upwardly, the terminus of the injector being defined by a cylindrical groove having a thickness B; and an annular chamber surrounding the injector, having a length A and communicating with the injector through a row containing N1 number of apertures spaced a distance F from the junction of the transition portion and the intermediate portion and each having a diameter C; wherein when B,C,D and E are expressed in millimeters (mm): D is substantially between 25.4mm and 203.2mm, B is substantially equal to 0.521(D)0.296, C is substantially equal to 1.918(D)0.343, E is substantially equal to 0.521(D)0.296, and F is substantially equal to 0.321D-3.41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badr, Ahmed (‘194), Smith, Hu and Bouchard teach a similar pump, but do not disclose the specific relationships recited for B, C, D, E and F.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746